In two related tax certiorari proceedings pursuant to Real Property Tax Law article 7, the appeal is from an order of the Supreme Court, Westchester County (Rosato, J.), entered May 25, 2004, which granted the petitioners’ motion to compel the appellants to pay interest due on overpaid taxes in accordance with two consent judgments.
Ordered that the order is affirmed, with costs.
The parties entered into consent judgments settling tax certiorari proceedings brought by the petitioners. The consent judgments provided, inter alia, that interest on the tax refunds due the petitioners would be waived provided payment was made within 60 days from the date of service on the appellants of the consent judgments, “time of the essence.” The appellants admittedly failed to pay the tax refunds due the petitioners within the 60-day interest-free period. The consent judgments are legally enforceable according to their terms (see 19th St. Assoc. v State of New York, 79 NY2d 434, 442 [1992]). Accordingly, the Supreme Court correctly concluded that the appellants are responsible for the payment of interest on the tax refunds.
The appellants’ remaining contention is unpreserved for appellate review and, in any event, is without merit. Schmidt, J.P., Goldstein, Crane and Fisher, JJ., concur.